ALLOWANCE
This action is in response to the amendment filed 1/19/2021.  Claims 1-10 are pending.  Claims 1, 5, 7 and 10 have been amended.  Claims 1-10 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed 1/19/2021:  Applicant has amended the specification, and the corresponding objections have been withdrawn.  Applicant has amended the claims, and the objections and corresponding 35 USC § 112 rejections have been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7 and 10, and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, an apparatus, method and non-transitory computer-readable recording medium in which static and virtual dynamic analysis are performed on malware data using a blacklist of incidents of compromise (IoC) to determine a relevant malware characteristic that is then used to classified the malware behavior using a machine learning algorithm.  Based upon a selection of an asset value, threat and vulnerability for the behavior and applying them to a risk .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Avidan et al. (US 2017/0054738 A1) is related to blacklisted IoCs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492